Citation Nr: 0600522	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. H.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1964 to March 1968.  
The veteran died in July 2002.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from September 2002 and March 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 2003, a statement of the case was issued in May 2004 
and a substantive appeal was received in June 2004.  The 
appellant and D. H. testified via videoconference at a Board 
hearing in November 2005.  As discussed in more detail below, 
at the November 2005 Board hearing, the appellant stated that 
she wanted to withdraw her claim under 38 U.S.C.A. § 1318.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the November 2005 Board hearing, the appellant indicated 
that she no longer wished to pursue an appeal on the issue of 
entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant, 
through testimony at the November 2005 Board hearing, 
withdrew her appeal as to the issue of entitlement to 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration of that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of that issue and it is dismissed without 
prejudice.   


ORDER

The appeal as to the issue of entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 is dismissed.




REMAND

The appellant's primary contention is that the veteran's 
alcohol abuse led to the gastrointestinal bleeding which was 
listed as an immediate cause of death on his July 2002 death 
certificate.  The appellant argues that the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
either caused him to abuse alcohol or the alcohol abuse was a 
symptom of his service-connected PTSD.  As such, she believes 
his cause of death should be service-connected.  

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. Feb. 2, 
2001), the United States Court of Appeals for the Federal 
Circuit held that 38 U.S.C.A. §  1110 (which generally 
forbids compensation for disabilities resulting from alcohol 
and drug abuse), when read in light of its legislative 
history, did not preclude a veteran from receiving 
compensation for alcohol or drug-related disabilities 
secondary to a service-connected disability.  

Unfortunately, there is no medical evidence of record 
addressing the likelihood of an etiological relationship 
between the veteran's documented alcohol abuse and the fatal 
gastrointestinal bleeding and there is also no medical 
evidence of record which addresses the likelihood of an 
etiological relationship between the veteran's service-
connected PTSD and his alcohol abuse.  The Board believes 
that medical opinions are needed to address these complex 
medical issues. 

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should arrange for appropriate 
medical examiners to review the veteran's 
entire c-file and provide opinions as to 
the following:

a)  Was it at least as likely as not (a 
degree of probability of 50% or higher) 
that the veteran's death due to a 
gastrointestinal bleed was related to 
alcohol abuse?

b)  If so, was it at least as likely as 
not (a degree of probability of 50% or 
higher) that the alcohol abuse was caused 
by, or a symptom or manifestation of, the 
service-connected PTSD?

c)  If the answer to either of the above 
questions is negative, did the service-
connected PTSD otherwise play any 
contributing role in the veteran's death?

d)  A detailed rationale should be 
provided for all opinions expressed.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the issue remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


